per CURIAM:
El apelante impugnó mediante recurso de hábeas corpus las sentencias que le fueran impuestas por los delitos de mutilación en grado subsiguiente y portación de armas alegando que no tuvo la debida asistencia legal durante el proceso que culminó en las convicciones. El tribunal de instancia declaró el recurso sin lugar, y para el trámite ape-lativo designamos al Lie. José Rafael Martínez para que le ofreciera al peticionario la ayuda legal necesaria.
La prueba que desfiló demuestra que el acusado estuvo asistido durante la vista de los casos indicados por el Lie. Diego E. Ramos, quien lo entrevistó en dos ocasiones antes del juicio; que el apelante le manifestó que no disponía de testigos de de-fensa y le admitió la comisión del delito de mutilación; que ante esta situación, y una vez advertido por el magistrado que presidía del derecho a juicio por jurado y a presentar testigos, indicó su deseo de declararse culpable, como en efecto lo hizo: que en cuanto al delito de portación de armas, se celebró el juicio y, por el resultado de la prueba, el tribunal lo declaró culpable.
*550Consideradas todas las circunstancias, no puede afirmarse que el apelante sólo tuvo una defensa pro forma, Pueblo v. Muriel, 57 D.P.R. 914 (1941), sino que estuvo adecuadamente representado durante el curso del juicio, Hernández v. Delgado, 82 D.P.R. 488 (1961) y casos allí citados.

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de Arecibo, en U de mayo de 1959. (

1

)


(1) Resulta claramente inexplicable que se tomara más de dos años para elevar el expediente de apelación ante este Tribunal, especialmente cuando la transcripción, de evidencia- consta de escasamente ocho folios. Los tribunales .de instancia deben velar porque en los casos en que se concede el beneficio de pobreza no se demore injustificadamente la preparación de la transcripción.